Case 4:21-cv-02739 Document 1-2 Filed on 08/20/21 in TXSD Page 1 of 9




                       EXHIBIT B
     Case 4:21-cv-02739 Document 1-2 Filed on 08/20/21 in TXSD Page 2 of 9
                                                                                                         7/16/2021 11:56 AM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 55423318
                                                                                                              By: Joshua Hall
                                                                                                  Filed: 7/16/2021 11:56 AM

                                     CAUSE NO.

ESMERALDA URBANO                                                     IN THE DISTRICT COURT

        Plaintiff;

V.                                                                   HARRIS COUNTY,TEXAS

FIESTA MART,L.L.C.

        Defendant.                                                          JUDICIAL DISTRICT

                            PLAINTIFF'S ORIGINAL PETITION

        Plaintiff Esmeralda Urbano complains of Defendant Fiesta Mart, L.L.C. (hereinafter,

"Defendant"), and would respectfully show the Court that:

                                     Discovery Control Plan

1.      Plaintiff intends to conduct discovery in this matter under Level 3 of the Texas Rules of

Civil Procedure.

                                      Jurisdiction and Venue

        The claims asserted arise under the common law of Texas. This Court has jurisdiction and

venue is proper because all or a substantial part of the events or omissions giving rise to the claim

occurred in Harris County, Texas.

                         Statement Regarding Monetary Relief Sought

3.      Pursuant to Texas Rule of Civil Procedure 47(c), Plaintiff seeks monetary relief over

$250,000.00 but not more than $1,000,000.00, including damages of any kind, penalties, costs,

expenses, pre-judgment interest and attorney's fees and judgment for all other relief to which

Plaintiff is justly entitled. Plaintiff expressly reserves the right to amend this Rule 47 statement of

relief if necessary.
     Case 4:21-cv-02739 Document 1-2 Filed on 08/20/21 in TXSD Page 3 of 9




                                               Parties

4.      Plaintiff is an individual residing in Harris County, Texas.

5.      Defendant Fiesta Mart, L.L.C. (hereinafter "Defendant"), is a Texas entity engaged in

business in Harris County, Texas. Defendant may be served with process by serving its registered

agent, CT Corporation System, at 1999 Bryan St. Suite 900, Dallas, Texas 75201.

                                                Facts

6.      This lawsuit is necessary as a result of personal injuries that Plaintiff received on or about

June 5, 2021. At that time, Plaintiff was an invitee at Defendant's business at 333 S. Mason Road,

Katy, Texas 77450. Plaintiff was walking through the Defendant's store when she slipped and fell

on a clear liquid that was present in an aisle. The slip and fall caused the Plaintiff to suffer severe

injuries. There were no warning signs present or any other signs of caution near the area where the

incident occurred. Plaintiff was not aware of the dangerous and defective condition.

7.      At the time of the incident in question, Plaintiff was an invitee of the Defendant. Defendant

knew or should have known of the unreasonably dangerous condition and neither corrected nor

warned Plaintiff of it. Plaintiff did not have any knowledge of the dangerous condition and could

not have reasonably been expected to discover it. Defendant either created the condition and/or

failed to correct the condition or to warn Plaintiff about the dangerous condition, which constituted

negligence, and such negligence was a proximate cause of the occurrence in question and

Plaintiff's resulting injuries.

8.      Plaintiff would show that, based on the above-described facts, Defendant was negligent.

Defendant, as occupier and owner of the premises, with control over the premises, had a duty to

inform Plaintiff of the dangerous condition and make safe the defective condition existing on

Defendant's premises.



                                                  2
     Case 4:21-cv-02739 Document 1-2 Filed on 08/20/21 in TXSD Page 4 of 9




9.      Defendant is liable to Plaintiff under the theory of premises liability and negligence based

on the following negligent conduct:

           a. Failure to maintain the premises, including floor and walkways, in a reasonably
              safe condition;

           b. Failure to inspect the premises where the dangerous condition existed;

           c. Failure to correct the condition by taking reasonable measure to safeguard persons
              who entered the premises;

           d. Failure to inform Plaintiff of the dangerous condition existing on the premises; and

           e. Other acts deemed negligent.

10.     Each of the foregoing negligent acts and/or omissions, whether taken singularly or in any

combination, was a proximate cause of Plaintiff's injuries and damages that are described below.

1 1.    Defendant was also negligent in that it failed to act as a reasonably prudent premise owner

would act in the same or similar situation.

                                              Damages

12.     As a result of these acts or omissions, Plaintiff sustained damages recognizable by law.

13.     By virtue ofthe actions and conduct ofDefendant as set forth above, Plaintiff was seriously

injured and is entitled to recovei the following damages:

           a. Past and future medical expcnses,

           b. Past and future pain, suffering and mental anguish;

           c. Past and future physical impairment;

           d. Past and future physical disfigurement; and

           e. Past lost wages and future loss of earning capacity.

14.     By reason of the above, Plaintiff is entitled to recover damages from Defendant in an

amount within the jurisdictional limits of this Court, as well as pre and post-judgment interest.



                                                 3
   Case 4:21-cv-02739 Document 1-2 Filed on 08/20/21 in TXSD Page 5 of 9




                                          Duty to Disclose

15.    Pursuant to 194, Tex. R. Civ. P. exempted by Rule 194.2(d), Defendant must, without

awaiting a discovery request, provide to Plaintiff the information or material described in Rule

194.2, Rule 194.3, and Rule 194.4.

                                         Initial Disclosures

16.    Pursuant to Rule 194, Tex. R. Civ. P., Defendant must, without awaiting a discovery

request, provide information or materials described in Texas Rule of Civil Procedure 194.2 in

Defendant's initial disclosure at or within 30 days after the filing of the first answer. Copies of

documents and other tangible things must be served with Defendant's response.

                                         Rule 193.7 Notice

17.    Plaintiff hereby gives actual notice to Defendant that any and all documents produced

may be used against Defendant at any pre-trial proceeding and/or at trial of this matter without the

necessity of authenticating the documents.

                                               Prayer

       Plaintiff prays that this citation issues and be served upon Defendant in a form and manner

prescribed by law, requiring that Defendant appears and answers, and that upon final hearing,

Plaintiff has judgment against Defendant in a total sum in excess of the minimum jurisdictional

limits of this Court, plus pre and post-judgment interest, all costs of Court, and all such other and

further relief, to which she may be justly entitled.




                                                       (Signature Bar on the next page)



                                                  4
Case 4:21-cv-02739 Document 1-2 Filed on 08/20/21 in TXSD Page 6 of 9




                                            Respectfully submitted,

                                            DASPIT LAW FIRM

                                           /s/ Nathan Yost
                                           Nathan Yost
                                           Texas State Bar No. 24121217
                                           440 Louisiana Street, Suite 1400
                                           Houston, Texas 77002
                                           Telephone:(713) 322-4878
                                           Facsimile:(713) 587-9086
                                           Email: e-service@daspitlaw.com

                                            ATTORNEY FOR PLAINTIFF




                                   5
      Case 4:21-cv-02739 Document 1-2 Filed on 08/20/21 in TXSD Page 7 of 9                               8/16/2021 11:03 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 56329900
                                                                                                           By: Devanshi Patel
                                                                                                  Filed: 8/16/2021 11:03 AM

                                      CAUSE NO. 2021-43036

ESMERALDA URBANO                                  §         IN THE DISTRICT COURT OF
     Plaintiff,                                   §
                                                  §
vs.                                               §         113TH JUDICIAL DISTRICT
                                                  §
                                                  §
FIESTA MART, LLC                                  §
      Defendant.                                  §         OF HARRIS COUNTY, TEXAS

                DEFENDANT FIESTA MART, LLC’S ORIGINAL ANSWER

 TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant FIESTA MART, LLC, files this Original Answer to Plaintiff’s Original

 Petition and in support thereof, would respectfully show the Court the following:

                                        I.   General Denial

        1.      Under Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

 each and every allegation made against Defendant in Plaintiff’s Petition.

                                    II. Affirmative Defenses

        2.      Defendant asserts the affirmative defense of contributory negligence. The

 negligence of Plaintiff caused or contributed to Plaintiff’s injures so that the claims are barred or,

 in the alternative, must be reduced in accordance with the relative degree of Plaintiff’s own

 negligence. Defendant requests the trier of fact to determine Plaintiff’s liability and percentage of

 responsibility pursuant to Texas Civil Practice & Remedies Code section 33.003.

        3.      Defendant is entitled to all caps and limitations on damages pursuant to the Texas

 Civil Practice & Remedies Code.

        4.      Defendant alleges that Plaintiff’s injuries and/or damages were caused by an

 intervening event for which Defendant has no liability.



                                                   1
     Case 4:21-cv-02739 Document 1-2 Filed on 08/20/21 in TXSD Page 8 of 9




        5.      Defendant affirmatively pleads that Plaintiff’s injuries were caused by the actions

or inactions of parties not under Defendant’s control.

        6.      Defendant affirmatively pleads the defense set forth in Texas Civil Practice and

Remedies Code Section 18.091, requiring Plaintiff to prove Plaintiff’s loss of earning, loss of

contributions of a pecuniary value, and/or loss of earning capacity in the form of a net loss after

reduction for income tax payments or unpaid tax liability on said loss or earning claim pursuant

to any federal income tax law.

        7.      To the extent that Plaintiff’s medical expenses exceed the amount actually paid on

Plaintiff’s behalf to Plaintiff’s medical providers, Defendant asserts the statutory defense set

forth in Section 41.0105 of the Texas Civil Practice and Remedies Code. Thus, recovery of

Plaintiff’s medical or health care expenses is limited to the amount actually paid or incurred by

or on behalf of Plaintiff.

        8.      Plaintiff’s claims for pre-judgment interest are limited by the dates and amounts

set forth in Section 304.104 of the Texas Finance Code and Section 41.007 of the Texas Civil

Practice & Remedies Code.

                                          III. Prayer

        FOR THESE REASONS, Defendant FIESTA MART, LLC respectfully prays that the

Court enter a judgment that:

        1.      Dismisses all claims against Defendant FIESTA MART, LLC, incorrectly sued as

       FIESTA MART, INC. and orders that Plaintiff takes nothing by reason of Plaintiff’s

       allegations.

        2.      Orders that Defendant recover all costs incurred in defense of Plaintiff’s claims,

       and that Defendant’ judgment against Plaintiff include the following:



                                                 2
     Case 4:21-cv-02739 Document 1-2 Filed on 08/20/21 in TXSD Page 9 of 9




           a. Costs of suit; and

           b. Such other and further relief, general and special, at law or in equity, to which

               Defendant may be justly entitled.

                                             Respectfully submitted,
                                             MEHAFFYWEBER, P.C.

                                             By:/s/Maryalyce W. Cox
                                             Maryalyce W. Cox
                                             State Bar No. 24009203
                                             Hannah M. Owens
                                             State Bar No. 24084330
                                             One Allen Center
                                             500 Dallas, Suite 2800
                                             Houston, Texas 77002
                                             Telephone - (713) 655-1200
                                             Telecopier - (713) 655-0222
                                             maryalycecox@mehaffyweber.com

                                             ATTORNEY FOR DEFENDANT
                                             FIESTA MART, LLC.

                                CERTIFICATE OF SERVICE

        This will certify that a copy of the foregoing document was furnished to counsel for
Plaintiff on August 16, 2021, pursuant to the Texas Rules of Civil Procedure.


                                             Maryalyce W. Cox
                                             Maryalyce W. Cox




                                                3
